 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9                                    OAKLAND DIVISION
10

11    SIERRA CLUB and SOUTHERN BORDER
                                                               Case No. 4:19-cv-00892-HSG
      COMMUNITIES COALITION,
12
                                                               ORDER GRANTING CONSENT
                                           Plaintiffs,
13                                                             MOTION OF THE UNITED
                                                               STATES HOUSE OF
                     v.
14                                                             REPRESENTATIVES FOR
                                                               LEAVE TO FILE AS AMICUS
15    DONALD J. TRUMP, President of the United
                                                               CURIAE IN SUPPPORT OF
      States, in his official capacity, et al.,
                                                               PLAINTIFFS’ MOTION FOR A
16
                                                               PRELIMINARY INJUNCTION
                                           Defendants.
17

18

19

20          Upon consideration of the motion of the United States House of Representatives for leave

21   to file as amicus curiae in support of plaintiffs’ motion for a preliminary injunction, it is hereby

22   ORDERED that the motion is GRANTED. House’s counsel is directed to file the amicus curiae
23
     brief on the docket in this matter.
24

25   Dated: April 15, 2019                               _________________________________
                                                         Judge Haywood S. Gilliam, Jr.
26                                                       UNITED STATES DISTRICT COURT JUDGE

27

28
                                                           1
     ORDER GRANTING CONSENT MOTION OF THE UNITED STATES HOUSE OF REPRESENTATIVES FOR
                      LEAVE TO FILE AS AMICUS CURIAE (4:19-cv-00892-HSG)
